ORDER
WEINSTEIN, Senior District Judge.
Colt’s Manufacturing Co., Inc. on behalf of all defendants moves for summary judgment (the “global motion”) on the grounds that plaintiff National Association for the Advancement of Colored People cannot establish necessary elements of its public nuisance claim by clear and convincing evidence, namely: (1) that defendants’ conduct was *58negligent, intentionally wrongful, or abnormally dangerous; (2) that defendants’ 'conduct caused the alleged public nuisance; and (3) that plaintiff has suffered the special harm necessary to allow a private party to sue in public nuisance.
The court must view the evidence in the light most favorable to, and drawing all inferences in favor of, the plaintiff. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50, 254-55, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); D’Amico v. City of New York, 132 F.3d 145, 149 (2d Cir.1998), cert. denied, 524 U.S. 911, 118 S.Ct. 2075, 141 L.Ed.2d 151 (1998); Fed.R.Civ.P. 56(c). Extensive sources of data from the Bureau of Alcohol, Tobacco, and Firearms not heretofore available, new experts’ proposed testimony, and other information may permit plaintiff to establish its case. Sufficient evidence has been presented to create a genuine issue of material fact on all three of these elements.
Procedural objections to the material submitted in support of plaintiffs opposition to this and the other motions heard on March 11, 2003 are easily rectified. They should not be the basis for a decision on the merits in this complex and highly contested case.
In view of the fact that summary judgment should not be lightly granted, see, e.g., Jaroslawicz v. Seedman, 528 F.2d 727, 731 (2d Cir.1975), defendants’ global motion for summary judgment is denied. Given the nature of this case, and its heavy reliance on statistical evidence, a full trial record is necessary to aid the court in weighing the evidence presented by all parties and in rendering its decision.
Decisions on the other motions argued before this court on March 11, 2003 will follow in a separate memorandum.
It is suggested that parties will want to submit proposed findings of facts and law as soon as practicable based on the evidence to be presented at trial. See Fed.R.Civ.P. 52. This will permit an early decision on the merits.
SO ORDERED.